DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand et al. (US 2007/0230600 A1) in view of Zhang et al. (US 2021/0100039 A1)
Regarding claim 6, Bertrand discloses a wireless communications method comprising:
receiving over the air at a wireless base station (par.[0038] describes the base station receiving transmissions for a UE 109) a plurality of random access preamble signals from a plurality of devices (par.[0039] describes the user equipments transmitting random access signals on the uplink 111 to the base station. Fig.3 discloses a random access signal as the random access preamble); and
determining, by the wireless base station, the order in which to respond to the received random access preamble signals (par.[0077 – 0080] describes providing a corresponding priority to each preamble, par.[0003]) based on an access priority list (par.[0045] describes pre-defining the set of allowed random access preamble signals, and the UE selects a preamble in the pre-defined set of preambles, and the eNB searches within the finite pre-defined set of random access signals, par.[0077] discloses that the preambles are divided in to groups having priority or latency requirements).
wherein said wireless base station includes a set of dedicated random access preamble signatures (par.[0081] discloses non-contention signatures) and a set of non-dedicated random access preamble signatures (par.[0081] discloses contention based signatures);
While Bertrand substantially discloses the claimed invention, it does not disclose:

wherein said customer premises equipment device is a Citizens Broadband Radio Service customer premises equipment device.
In an analogous art, Zhang discloses: 
wherein said wireless base station is a Citizens Broadband Radio Service Device (par.[0127 – 0128] discloses that the BTS is a CBRS device); 
and wherein said customer premises equipment device is a Citizens Broadband Radio Service customer premises equipment device (par.[0127 – 0128] discloses that the UE may be configured to operate with CBRS).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Bertrand with the system as discussed in Zhang. The motivation/suggestion would have been to provide a method for allowing customer equipments access to the network (Zhang: par.[0004]).

Allowable Subject Matter
Claims 1-5, 9-12, 13-24 are allowed for the incorporation of claim 3 and 14 which was previously objected to as allowable.
Claims 7-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411